1                                                                                                                                     F O R     P U B L I C A T I O N

 2                                               I N       T H E     S U P R E M E             C O U R T         O F     T E N N E S S E E     FILED
 3                                                                                A T         J A C K S O N
                                                                                                                                                 January 5, 1998
 4
                                                                                                                                               Cecil Crowson, Jr.
                                                                                                                                               Appe llate Court C lerk
 5   S T A T E       O F     T E N N E S S E E ,                                          (
 6                                                                                        (
 7               A p p e l l e e ,                                                        (
 8                                                                                        (          S h e l b y         C r i m i n a l
 9                                                                                        (
10   v .                                                                                  (          H o n . J o s e p h               B .     M c C a r t i e ,
11                                                                                        (          J u d g e
12                                                                                        (
13   M I C H A E L         J O E     B O Y D ,                                            (          N o .       0 2 S 0 1 - 9 6 1 1 - C R - 0 0 1 0 2
14                                                                                        (
15               A p p e l l a n t .                                                      (
16
17
18
19                                                                     D I S S E N T I N G                O P I N I O N
20
21
22                             I     d i s s e n t           f r o m      t h e         m a j o r i t y ’ s              h o l d i n g         t h a t       t h e       j u r y ’ s

23   c o n s i d e r a t i o n             o f       t h e     i n v a l i d            a g g r a v a t i n g              c i r c u m s t a n c e             w a s

24   h a r m l e s s         e r r o r .             T h o u g h        “ n o t         e v e r y          i m p e r f e c t i o n             i n     t h e

25   d e l i b e r a t i v e             p r o c e s s         i s      s u f f i c i e n t ,                e v e n       i n     a     c a p i t a l         c a s e ,         t o

26   s e t     a s i d e       a     .     .     .     j u d g m e n t ,           t h e         s e v e r i t y           o f     t h e       s e n t e n c e           m a n d a t e s

27   c a r e f u l         s c r u t i n y           i n     t h e      r e v i e w            o f       a n y     c o l o r a b l e           c l a i m       o f       e r r o r . ”

28   Z a n t     v .       S t e p h e n s ,           4 6 2       U . S .      8 6 2 ,          8 8 6 ,         1 0 3     S .     C t .       2 7 3 3 ,       2 7 4 7

29   ( 1 9 8 3 ) .

30

31                             T h e       f a c t s         o f     t h i s       c a s e           s h o w       t h a t       t h e       v i c t i m       w a s       o n     h i s

32   w a y     t o     a     m o t e l         r o o m       w i t h      t h e         d e f e n d a n t ’ s              g i r l f r i e n d           w h e n         h e     w a s

33   s h o t     b y       t h e     d e f e n d a n t .                T h e      e v i d e n c e               s p e c i f i c a l l y             s h o w e d         t h a t       t h e

34   v i c t i m       a n d       D a v i d         H i p p e n        d r o v e         i n        a     v a n       i n t o     d o w n t o w n           M e m p h i s         t o

35   f i n d     a     m o t e l         r o o m       a n d       s o l i c i t          f e m a l e            c o m p a n i o n s h i p .                 A t     R a i f o r d ’ s

36   L o u n g e ,         t w o     w o m e n ,           B a r b a r a        L e e          a n d       R e n i t a       T a t e ,         a g r e e d         t o

37   a c c o m p a n y         t h e m         a n d       g o t     i n t o       t h e         v a n .           L e e     h a d       b e e n       a t     t h e       l o u n g e
 1   w i t h     t h e       d e f e n d a n t               w h o     w a s         h e r     b o y f r i e n d ,             a n d       w i t h     t w o       o t h e r         m e n ,

 2   B r u c e       W r i g h t           a n d       T e r r y       Y a r b e r .             T h e       t w o       w o m e n ,         t h e     v i c t i m         a n d

 3   H i p p e n       t h e n         d r o v e         t o       t h e     p a r k i n g           l o t     o f       t h e     L o r r a i n e           M o t e l         w h e r e

 4   t h e     v i c t i m         “ s t a r t e d             t o     g i v e         o n e     o f       t h e     w o m e n         a     $ 1 0 0       b i l l       t o     r e n t

 5   t w o     r o o m s . ”               S t a t e         v .     B o y d ,         7 9 7     S . W . 2 d         5 8 9 ,       5 9 2         ( T e n n .       1 9 9 0 ) ,

 6   c e r t .       d e n i e d ,             4 9 8     U . S .       1 0 7 4 ,         1 1 1       S .     C t .       8 0 0     ( 1 9 9 1 ) .             W h i l e         i t     w a s

 7   b e i n g       d i s c u s s e d             w h o       w o u l d         g o     i n     t o       r e n t       t h e     r o o m s ,         W r i g h t ,

 8   Y a r b e r ,       a n d         t h e       d e f e n d a n t             d r o v e       u p       a n d     p a r k e d           n e x t     t o     t h e       v a n .

 9   T h e     c i r c u m s t a n c e s                 o f       t h e     m u r d e r         a r e       d e s c r i b e d             i n     t h e     o p i n i o n           o n

10   t h e     d i r e c t         a p p e a l           o f       t h i s       c a s e       a s       f o l l o w s :

11

12                             D   e   f   e n   d a n t       s   t e p   p e   d     i n t o       t h e     v a n       o n t h e
13                             p   a   s   s e   n g e r       s   i d e     b   e   h i n d t       h e d     r i v     e r ’ s a n d
14                             p   a   s   s e   n g e r ’     s     s e   a t   s   .     H e       t h e n     p o     i n t e d a             p i s t o l
15                             t   o   w   a r   d H i p       p   e n ’   s     f   a c e a n       d   s a   i d ,       “ I w a n t             y o u r
16                             m   o   n   e y     o r I       ’   m g     o i   n   g t o k         i l l     y o u     . ”     H e s           n a t c h e d
17                             t   h   e     $   1 0 0 b       i   l l     f r   o   m [ t h e         v i c   t i m     ’ s ] h a n d           .
18                             H   i   p   p e   n g a v       e     d e   f e   n   d a n t h       i s w     a l l     e t , w h i c           h
19                             c   o   n   t a   i n e d       $   3 0 .
20
21                                               A s     d e f e     n d a   n t       l e a n   e d o v       e r     H i p p e       n , [ t       h e
22                             v   i   c   t   i m ]     g r a b     b e d     h     i s a r     m a n d         s   h o v e d         i t o n       t o
23                             t   h   e       c o n s   o l e .         D   e f     e n d a n   t f i r       e d     a s h o         t a n d         t   h e
24                             t   h   r   e   e m e     n   b e     g a n     t     o s t r     u g g l e       o   v e r t h         e g u n       .       A s
25                             t   h   e       v i c t   i m s       t a r   t e     d t h e       v a n       a n   d t r i e         d t o         d r   i v e
26                             a   w   a   y   , t h     e   d e     f e n   d a     n t “ e     m p t i e     d ”     h i s g         u n a t         h   i m .
27                             I   n   j   u   r e d ,     [ t h     e v     i c     t i m ]     f e l l       f r   o m t h e           v a n       . .   .
28                             [   a   n   d     d i e   d ] .
29
30
31
32   I d .       T h e       d e f e n d a n t               w a s     c h a r g e d           w i t h       f e l o n y         m u r d e r ,         a n d       a     s e n t e n c e

33   o f     d e a t h       w a s         s o u g h t         b a s e d         o n     t h e       a g g r a v a t i n g             f a c t o r s         o f       c r e a t i n g

34   a     r i s k     o f     d e a t h           t o       p e r s o n s           o t h e r       t h a n       t h e       v i c t i m ,         k i l l i n g         d u r i n g

35   t h e     p e r p e t r a t i o n                 o f     a     f e l o n y ,           a n d       h a v i n g       a     p r i o r         c o n v i c t i o n           f o r       a

36   v i o l e n t       f e l o n y .                 T h e       j u r y       r e j e c t e d           t h e     d a n g e r           o f     r i s k i n g         d e a t h         t o

37   o t h e r s       a s     a n         a g g r a v a t i n g             f a c t o r         a n d       b a s e d         t h e       s e n t e n c e         o f     d e a t h

38   o n     f e l o n y       m u r d e r             a n d       t h e     c o n v i c t i o n             o f     a     p r i o r         v i o l e n t         f e l o n y .




                                                                                               - 2 -
 1                             I n         S t a t e             v .       M i d d l e b r o o k s ,                   8 4 0       S . W . 2 d       3 1 7       ( T e n n .       1 9 9 2 ) ,

 2   c e r t .       d i s m i s s e d ,                 5 1 0           U . S .         1 2 4 ,         1 1 4       S .     C t .     4 8     ( 1 9 9 3 ) ,           t h e     C o u r t

 3   f o u n d       t h e     u s e           o f       f e l o n y             m u r d e r             a s     a n       a g g r a v a t o r           w h e n       t h e

 4   c o n v i c t i o n           i s         b a s e d             o n     f e l o n y             m u r d e r ,           u n c o n s t i t u t i o n a l :

 5

 6                                                 W e       h   a e v       d   e   t   e r   m   i n   e d     t   h a t     i   n l i     g h t     o f t h e
 7                             b   r   o   a   d     d   e   f   i   n
                                                                   i t       i   o   n     o   f     f   e l   o n   y m u     r   d e r     a n d     t h e
 8                             d   u   p   l   i   c a   t   i   n   g
                                                                     l       a   n   g   u a   g   e     o f     t   h e f     e   l o n y     m u   r d e r
 9                             a   g   g   r   a   v a   t   i   n   g
                                                                     c       i   r   c   u m   s   t a   n c   e ,     n o     n   a r r o   w i n   g o c c u r s
10                             u   n   d   e   r     T   e   n   n   e
                                                                   s s       e   e   ’   s     f   i r   s t   - d   e g r e   e     m u r   d e r
11                             s   t   a   t   u   t e   .         e W       h   o   l   d     t   h a   t ,     w   h e n     t   h e d     e f e   n d   a n   t i s
12                             c   o   n   v   i   c t   e   d     f o       f   i   r   s t   -   d e   g r   e e     m u r   d   e r s     o l e   l y     o   n
13                             t   h   e       b   a s   i   s     f o       f   e   l   o n   y     m   u r   d e   r , t     h   e a g     g r a   v a   t i   n g
14                             c   i   r   c   u   m s   t   a n e   c       s   e   t     o   u   t     i n     T   e n n .       C o d e     A n   n .     §   §
15                             3   9   -   2   -   2 0   3   ( i ( 7 )       )       (   1 9   8   2 )     a   n d     3 9 -   1   3 - 2 0   4 ( i   ) (   7 )
16                             (   1   9   9   1   ) ,       d o s   e       n   o   t     n   a   r r   o w     t   h e c     l   a s s     o f     d e   a t   h -
17                             e   l   i   g   i   b l   e     m r d u       e   r   e   r s       s u   f f   i c   i e n t   l   y u n     d e r     t   h e
18                             E   i   g   h   t   h     A   m e d m n       e   n   t     t   o     t   h e     U   . S .     C   o n s t   i t u   t i   o n   ,
19                             a   n   d       A   r t   i   c l     e
                                                                     I       ,       §     1   6     o   f     t h   e T e     n   n e s s   e e
20                             C   o   n   s   t   i t   u   t i n   o       b e     c   a u   s   e     i t     d   u p l i   c   a t e s     t h   e
21                             e   l   e   m   e   n t   s     o     f
                                                                     t       h e         o f   f   e n   s e   .       A s     a     r e s   u l t   ,     w e
22                             c   o   n   c   l   u d   e     t a t h         T e       n n   .     C   o d   e     A n n .       § 3 9     - 2 -
23                             2   0   3   (   i   ) (   7   )     s i       u n c       o n   s   t i   t u   t i   o n a l   l   y a p     p l i   e d u n d e r
24                             t   h   e       E   i g   h   t h A m         e n d       m e   n   t     t o     t   h e U     .   S . C     o n s   t i t u t i o n
25                             a   n   d       A   r t   i   c l e I         , §           1   6     o   f     t h   e T e     n   n e s s   e e
26                             C   o   n   s   t   i t   u   t i o n         w h e       r e       t h   e     d e   a t h     p   e n a l   t y     i s
27                             i   m   p   o   s   e d       f o r f         e l o       n y       m u   r d   e r   .
28

29

30   I d .     a t     3 4 6 .             A l l         a g r e e           t h a t           i n       t h i s       c a s e ,       t h e     j u r y ’ s           u s e     o f

31   f e l o n y       m u r d e r             a s       a n         a g g r a v a t i n g                   f a c t o r       w a s     a     v i o l a t i o n           o f     t h e

32   E i g h t h       A m e n d m e n t                 t o         t h e       U n i t e d             S t a t e s         C o n s t i t u t i o n             a n d     A r t i c l e       I ,

33   S e c t i o n       1 6       o f         t h e         T e n n e s s e e                 C o n s t i t u t i o n .                 N o n e t h e l e s s ,               t h e

34   m a j o r i t y         a f f i r m s               t h e           s e n t e n c e             o f       d e a t h       o n     t h e     f i n d i n g           t h a t

35   “ b e y o n d       a     r e a s o n a b l e                       d o u b t         t h a t           t h e     v e r d i c t         w o u l d       h a v e       b e e n     t h e

36   s a m e     h a d       t h e         j u r y           g i v e n           n o       w e i g h t           t o       t h e     i n v a l i d         a g g r a v a t i n g

37   f a c t o r . ”           M a j o r i t y                   O p i n i o n             a t       _ _ _ .           [ S l i p       o p .     a t       9 . ]

38

39                             T h e           U n i t e d               S t a t e s           S u p r e m e           C o u r t       h a s     h e l d         t h a t       “ i n   a




                                                                                                         - 3 -
 1   w e i g h i n g       S t a t e             i n f e c t i o n               o f       t h e     p r o c e s s           w i t h       a n     i n v a l i d

2    a g g r a v a t i n g             f a c t o r           m i g h t           r e q u i r e         i n v a l i d a t i o n               o f       t h e       d e a t h

 3   s e n t e n c e . ”               S t r i n g e r             v .       B l a c k ,           5 0 3     U . S .         2 2 2 ,       2 3 1 ,         1 1 2       S .     C t .

4    1 1 3 0 ,     1 1 3 6         ( 1 9 9 2 ) .                 I t     h a s         a l s o       h e l d       t h a t         “ u n d e r         s u c h

5    c i r c u m s t a n c e s               a     s t a t e           a p p e l l a t e             c o u r t       c o u l d         r e w e i g h             t h e

6    a g g r a v a t i n g             a n d       m i t i g a t i n g                 c i r c u m s t a n c e s               o r     u n d e r t a k e               h a r m l e s s -

7    e r r o r     a n a l y s i s ”               a s       l o n g         a s       t h e       d e a t h       s e n t e n c e           i s       n o t       a f f i r m e d

8    “ w i t h o u t       a       t h o r o u g h               a n a l y s i s             o f     t h e       r o l e       a n     i n v a l i d             a g g r a v a t i n g

 9   f a c t o r     p l a y e d             i n     t h e         s e n t e n c i n g               p r o c e s s . ”               I d .

10

11                             T h i s           C o u r t         p r o p e r l y             a p p l i e d         a       h a r m l e s s           e r r o r         a n a l y s i s

12   i n     S t a t e     v .         H o w e l l ,             8 6 8       S . W . 2 d           2 3 8     ( T e n n .           1 9 9 3 ) ,         c e r t .         d e n i e d ,

13   5 1 0     U . S .     1 2 1 5 ,             1 1 4       S .       C t .       1 3 3 9         ( 1 9 9 4 ) .             I n     H o w e l l ,             t h e     v i c t i m         w a s

14   a     c o n v e n i e n c e             s t o r e           c l e r k         w h o       w a s       s h o t       o n c e       i n       t h e         f o r e h e a d         a t

15   c l o s e     r a n g e .               T h e       j u r y         s e n t e n c e d             t h e       d e f e n d a n t             t o       d e a t h         b a s e d       o n

16   t h e     a g g r a v a t o r s               o f       f e l o n y           m u r d e r         a n d       t h r e e         p r i o r         v i o l e n t           f e l o n y

17   c o n v i c t i o n s             ( a r m e d           r o b b e r y ,               f i r s t - d e g r e e             m u r d e r ,           a n d       a r m e d

18   r o b b e r y       a n d         a t t e m p t e d               f i r s t - d e g r e e               m u r d e r ) .               T h e       m i t i g a t i n g

19   e v i d e n c e       w a s           t h a t       t h e         d e f e n d a n t             w a s       b r a i n         d a m a g e d           f r o m       f o u r       h e a d

20   i n j u r i e s       a n d           g r e w       u p       i n       a     v i o l e n t           h o m e       e n v i r o n m e n t .                   T h e       C o u r t

21   s t a t e d :

22

23                                             I   n     o   r   d e r       t o       g   u a r   a n t e   e   t h     e     p r e   c i s i o       n t h a t
24                             i   n   d   i v i   d u   a   l   i z e   d     s   e   n   t e n   c i n g     c o n     s i   d e r   a t i o n       s
25                             d   e   m   a n d     a   n   d     p r   o   v i   d   e     a     p r i n   c i p l     e d     e x   p l a n a       t i o n
26                             f   o   r     o u   r     c   o   n c l   u   s i   o   n     i n     e a c   h c a       s e   , i     t   i s
27                             i   m   p   o r t   a n   t   ,     w h   e   n     c   o   n d u   c t i n   g h a       r m   l e s   s   e r r       o   r
28                             r   e   v   i e w   ,     t   o     c o   m   p l   e   t   e l y     e x a   m i n e       t   h e     r e c o r       d       f o r
29                             t   h   e     p r   e s   e   n   c e     o   f     f   a   c t o   r s w     h i c h       p   o t e   n t i a l       l   y
30                             i   n   f   l u e   n c   e       t h e       s e   n   t   e n c   e u l     t i m a     t e   l y     i m p o s       e   d .
31                             T   h   e   s e     i n   c   l   u d e   ,     b   u   t     a r   e n o     t l i       m i   t e d     t o ,         t   h e
32                             n   u   m   b e r     a   n   d     s t   r   e n   g   t   h o     f r e     m a i n     i n   g v     a l i d
33                             a   g   g   r a v   a t   i   n   g c     i   r c   u   m   s t a   n c e s   , t h       e     p r o   s e c u t       o r ’ s
34                             a   r   g   u m e   n t       a   t s     e   n t   e   n   c i n   g , t     h e e       v i   d e n   c e a d         m i t t e d




                                                                                                   - 4 -
 1                             t o e s t a b l i s h t h e i n v a l i d a g g r a v a t o r , a n d t h e
 2                             n a t u r e , q u a l i t y a n d s t r e n g t h o f m i t i g a t i n g
 3                             e v i d e n c e .
 4

 5

 6   I d .     a t     2 6 0 - 6 1 .             T h e       C o u r t       f o u n d       t h a t       b e c a u s e       t h i s         w a s     n o t     t h e

 7   d e f e n d a n t ’ s           f i r s t       “ c o l d - b l o o d e d             e x e c u t i o n - s t y l e             m u r d e r ” ,         t h e

 8   p r o s e c u t o r           d i d     n o t     e m p h a s i z e           t h e     f e l o n y       m u r d e r         a g g r a v a t o r ,           n o

 9   a d d i t i o n a l           e v i d e n c e         w a s     i n t r o d u c e d         f o r       t h e     i n v a l i d           a g g r a v a t o r ,

10   a n d     n o     m i t i g a t i n g           e v i d e n c e         o f     g o o d     c h a r a c t e r ,           i t     c o u l d         c o n c l u d e

11   t h e     s e n t e n c e         w o u l d       h a v e       b e e n       t h e     s a m e       h a d     t h e     j u r y         g i v e n     n o

12   w e i g h t       t o     t h e       i n v a l i d         f e l o n y       m u r d e r       a g g r a v a t i n g           f a c t o r .           T h e

13   s e n t e n c e         o f     d e a t h       w a s       a f f i r m e d .

14

15                             T h e       c o n s t i t u t i o n a l l y             m a n d a t e d         p u r p o s e         o f       t h e     h a r m l e s s

16   e r r o r       a n a l y s i s         s e t     f o r t h       i n     H o w e l l ,         i s     t o     i n s u r e       t h a t         “ b e y o n d       a

17   r e a s o n a b l e           d o u b t     .     .     .     t h e     e r r o r       c o m p l a i n e d         o f       d i d       n o t     c o n t r i b u t e

18   t o     t h e     v e r d i c t         o b t a i n e d . ”             C h a p m a n       v .       C a l i f o r n i a ,           3 8 6       U . S .     1 8 ,

19   2 4 ,     8 7     S .     C t .       8 2 4 ,     8 2 8       ( 1 9 6 7 )       ( S c a l i a ,         J . ,     c o n c u r r i n g ) .               T h e

20   C o u r t       i s     “ o b l i g e d         t o     d e t e r m i n e         w h e t h e r         t h e r e       [ i s ]       r e a s o n a b l e

21   d o u b t       a s     t o     w h e t h e r         t h e     c o n s t i t u t i o n a l             e r r o r       c o n t r i b u t e d           t o       t h e

22   j u r y ’ s       d e c i s i o n         t o     i m p o s e         t h e     s e n t e n c e         o f     d e a t h . ”             T u g g l e       v .

23   N e t h e r l a n d ,           5 1 6     U . S .       1 0 ,     _ _ _ ,       1 1 6     S .     C t .       2 8 3 ,     2 8 6       ( 1 9 9 5 )       ( S c a l i a ,

24   J . ,     c o n c u r r i n g ) .

25

26                             M y     c o n c u r r e n c e           i n     H o w e l l       w a s       b a s e d       o n     t h e       c o n c l u s i o n ,

27   a f t e r       c o n s i d e r i n g           t h e       f a c t o r s ,       t h a t       i t     w a s     b e y o n d         a     r e a s o n a b l e

28   d o u b t       t h a t       c h a r g i n g         t h e     i n v a l i d         a g g r a v a t i n g         c i r c u m s t a n c e             d i d       n o t

29   a f f e c t       t h e       j u r y ’ s       d e c i s i o n         t o     i m p o s e       t h e       s e n t e n c e         o f     d e a t h .

30   S t a t e       v .     H o w e l l ,       8 6 8       S . W . 2 d       a t     2 7 0 - 7 1         ( R e i d ,       C . J . ,         c o n c u r r i n g ) .




                                                                                       - 5 -
 1                                                  B a s e d             o n              t h e                M i d d l e b r o o k s                                        d e c i s i o n ,                            t h e           C o u r t                  h a s

 2   r e q u i r e d                            a       r e m a n d                     f o r             s e n t e n c i n g                                 i n              6          s u b s e q u e n t                            c a s e s                i n v o l v i n g
                                                                                                                                                                                                                                    1
 3   t h e                i n v a l i d                       u s e       o f              t h e                f e l o n y                         m u r d e r                      a g g r a v a t o r .                                     I n

 4   M i d d l e b r o o k s ,                                            w h e r e                       a          1 4              y e a r               o l d              b o y              w a s             b e a t e n                   w h i l e               h i s

 5   h a n d s                  w e r e                 t i e d           b e h i n d                           h i s                 b a c k               w i t h                  a         k n i f e ,                 b r a s s                 k n u c k l e s                      a n d

 6   a           s t i c k ,                    w a s           u r i n a t e d                           o n           a n d                     i n       h i s              m o u t h ,                  b u r n e d                     w i t h               a       l i g h t e r ,

 7   a n d                a m o n g                 o t h e r             b r u t a l                           a c t s ,                         h a d       a n              “ X ”              c u t             i n t o              h i s            c h e s t             w h i l e

 8   h e              w a s         a l i v e ,                   t h e                 C o u r t                    f o u n d                      t h a t              e v e n                  t h o u g h                     t h e           o t h e r

 9   a g g r a v a t i n g                                    c i r c u m s t a n c e                                   o f              t o r t u r e                         w a s              a m p l y                p r o v e d ,                        i t      c o u l d

10   n o t                c o n c l u d e                       t h a t                 t h e             e l i m i n a t i o n                                  o f                t h e           a g g r a v a t i n g                                 c i r c u m s t a n c e

11   o f              f e l o n y                   m u r d e r                 w a s               h a r m l e s s                                 e r r o r                  b e y o n d                  a         r e a s o n a b l e                              d o u b t .

12   S t a t e                  v .             M i d d l e b r o o k s ,                                       8 4 0                 S . W . 2 d                a t                 3 1 7 .                I n             S t a t e                v .          E v a n s ,               8 3 8

13   S . W . 2 d                    1 8 5               ( T e n n .                     1 9 9 2 ) ,                     c e r t .                       d e n i e d ,                          5 1 0        U . S .                 1 0 6 4 ,                   1 1 4         S .         C t .

14   7 4 0                ( 1 9 9 4 ) ,                       w h e r e                 t h e             d e f e n d a n t                                 w a s              c o n v i c t e d                            o f          k i l l i n g                    a

15   g r o c e r y                            s t o r e            c l e r k                   w h o                 h e              k n e w               w i t h                  a         s i n g l e                  g u n           s h o t               t o         t h e

16   b a c k                o f               t h e           h e a d ,                 t h e             o p i n i o n                             n o t e s                  o n l y              t h a t                 t h e           j u r y               f o u n d

17   “ a g g r a v a t i n g                                    c i r c u m s t a n c e s ”                                              a n d              t h a t                  u n d e r              M i d d l e b r o o k s                                    t h e

18   s e n t e n c e                            i s           s e t       a s i d e                       a n d                 t h e               c a s e              i s              r e m a n d e d .                              I n         S p a r k s                v .

19   S t a t e ,                    1 9 9 3                   T e n n .                 L e x i s                    1 8 7 ,                      N o .       0 3 S 0 1 - 9 2 1 2 - C R - 0 0 1 0 5                                                       ( T e n n .                M a y

20   1 0 ,                1 9 9 3 ) ( n o t                        p u b l i s h e d ) ,                                        w h e r e                   t h e              d e f e n d a n t                            w a s           c o n v i c t e d                        o f

21   a r m e d                  r o b b e r y                      o f          a          l i q u o r                          s t o r e                   d u r i n g                        w h i c h              h e           s h o t               a n d           k i l l e d              a

22   d e l i v e r y                            m a n ,            t h e                C o u r t                    r e m a n d e d                          t h e                  c a s e           f o r                r e s e n t e n c i n g ,

23   s t a t i n g ,

24


                            1
                            S e       e         a l    s o       S t a   t e            v .        B r        a n    a m    ,         8 5     5       S .   W . 2    d             5 6    3       ( T e n   n .           1 9     9 3    ) ( t    h e     r e         w e r e       n o
     v   a   l    i   d     ag g          r a    v a    t o    r s a      n d            c o   n    s e        q u    e n       t l    y ,          t h e      s e       n t        e n       c e w a s             s e    t       a t      l i    f e
     i   m   p    r   i   s n m
                            o             e n    t )    ;      S t a t    e         v    .     B    i g        b e    e ,         8    8 5          S . W    . 2 d         7        9 7         ( T e n n       .     1    9 9     4 )    ( T h    e       C    o u r t d i          d     n o t
     c   o   n    s   i   d r
                            e             w h    e t    h e    r t h      e         e    r r   o    r          w a    s         h a    r m        l e s s      b e       c a        u s       e t h e           c   a s    e       w a    s r      e m     a    n d e d f o          r
     r   e   s    e   n   t n c
                            e             i n    g      o n       a n     u n       r    e l   a    t e        d      e r       r o    r )        ; S t      a t e         v        .         K e e n ,         9   2 6       S    . W    . 2 d       7    2    7 ( T e n n          .
     1   9   9    4   )   ( h o
                            t             u g    h      e r    r o r      u n       d    e r        M i        d d    l e       b r    o o        k s w      a s         f o        u n       d , i t           w   a s       n    o t      n e    c e     s    s a r y t o
     c   o   n    d   u   c t   a           h    a r    m l    e s s      e r       r    o r        a n        a l    y s       i s       b       e c a u    s e         r e        m a       n d f o r             r e    s e     n t    e n c    i n     g      w a s r e          q u i r e d
     o   n        o   t   h r
                            e             g r    o u    n d    s ) .




                                                                                                                                                        - 6 -
 1                               I   n     p     r i o r           c   a s   e   s , h o w       e   v r e   ,       w e     h   a   v   e     f o u     n d
 2                               h   a   r m     l e s s           e   r r   o   r a n a l       y   s s i       d   i f f   i   c   u   l   t t o         s     u   s   t a i n
 3                               i   n     t     h e a         b   s   e n   c   e o f w         r   i t t   e   n     f i   n   d   i   n   g s b       y       t   h   e
 4                               j   u   r y       c o n       c   e   r n   i   n g m i t       i   g t a   i   n   g c     i   r   c   u   m s t a     n c     e   s   .
 5                               S   e   e ,       e . g       .   ,     S   t   a t e v .           T r e   r   y   , 8     1   3       S   . W . 2     d       4   2   0 ,
 6                               4   2   4 -     2 5 (         T   e   n n   .     1 9 9 1 )     .     o C   n   s   i d e   r   i   n   g     t h e
 7                               "   h   e i     g h t e       n   e   d     n   e e d f o       r     e r   l   i   a b i   l   i   t   y     i n       d   e a t h
 8                               c   a   s e     s , "         w   e     r   e   f u s e d       i n T       e   r   r y     t   o       p   r e d i     c   t w h a t
 9                               t   h   e       o u t c       o   m   e     o   f t h e         c a s e         w   o u l   d   h       a   v e b       e   e n i n
10                               t   h   e       a b s e       n   c   e     o   f o n e         o f t       h   e     a g   g r a       v   a t i n     g
11                               c   i   r c     u m s t       a   n   c e   s   . S i m i       l a r l     y   ,     i n     S t       a   t e v       .
12                               P   r   i t     c h e t       t   ,     6   2   1 S . W .       2 d 1       2   7   , 1     2 9         (   T e n n     .     1 9       8   1   )   ,
13                               w   e     d     e c l i       n   e   d     t   o " s p e       c u l a     t   e   " o     n w         h   a t t       h   e j         u   r   y   ' s
14                               s   e   n t     e n c e           w   o u   l   d b e w         h e n       o   n   e o     f t         w   o a g       g   r a v       a   t   i   n g
15                               c   i   r c     u m s t       a   n   c e   s     w a s r       e m o v     e   d     f r   o m         c   o n s i     d   e r a       t   i   o   n .
16
17                                                   T   h e c         u   r r e n   t     s e   n t     e n c   i n g s t           a t u     t e   ,       T   .   C . A . §
18                               3   9   -   1   3   -   2 0 4 (       g   ) , l     i   k e     i t     s p     r e d e c e         s s o     r ,       T   .   C   . A . §
19                               3   9   -   2   -   2   0 3 ( g       )   , r e     q   u i r   e s       t h   e j u r y             t o       e   n   g   a   g   e i n a
20                               c   a   r   e   f   u   l   w e       i   g h i n   g     p r   o c     e s s   , b a l a           n c i     n g       s   p   e   c i f i e d
21                               a   g   g   r   a   v   a t i n       g     c i r   c   u m s   t a     n c e   s a g a i           n s t       a   n   y
22                               m   i   t   i   g   a   t i n g           c i r c   u   m s t   a n     c e s     i n t h           e r       e c   o   r   d   .       B u t ,
23                               a   l   s   o       l   i k e         i   t s p     r   e d e   c e     s s o   r , i t             d o e     s     n   o   t
24                               r   e   q   u   i   r   e   t h       e     j u r   y     t o     r     e p o   r t i n             i t s       v   e   r   d   i   c   t
25                               w   h   a   t       m   i t i g       a   t i n g       f a c   t o     r s     w e r e c           o n s     i d   e   r   e   d   .
26                               W   i   t   h   o   u   t   a         s   u f f i   c   i e n   t       b a s   i s f o r             r e     w e   i   g   h   i   n   g t h e
27                               e   v   i   d   e   n   c e i         n     t h e       r e c   o r     d ,     w e a r e             d i     s i   n   c   l   i   n   e d t o
28                               s   p   e   c   u   l   a t e         i   n t h     i   s i     n s     t a n   c e a b o           u t       w h   a   t       v   e   r d i c t
29                               t   h   e       j   u   r y m         i   g h t     h   a v e     r     e t u   r n e d b           a s e     d     o   n       p   r   o o f
30                               o   f       a       s   i n g l       e     a g g   r   a v a   t i     n g     c i r c u m         s t a     n c   e   .
31                               C   e   r   t   a   i   n l y ,           w e c     a   n n o   t       s a y     t h a t           i n       t h   e       a b s e n c e
32                               o   f       t   h   e     f e l       o   n y - m   u   r d e   r       a g g   r a v a t i         n g
33                               c   i   r   c   u   m   s t a n       c   e , t     h   e r e     i     s p     r o o f b           e y o     n d       a
34                               r   e   a   s   o   n   a b l e           d o u b   t     t h   a t       t h   e d e f e           n d a     n t       s h o u l d                 b e
35                               s   e   n   t   e   n   c e d         t   o e x     e   c u t   i o     n .
36
37

38   I d .       a t     3 - 4 .             I n         S t a t e           v .     B a n e ,           8 5 3       S . W . 2 d             4 8 3       ( T e n n .                 1 9 9 3 ) ,       t h e

39   d e f e n d a n t           w a s           f o u n d             g u i l t y         o f       p r e m e d i t a t e d                   m u r d e r               a n d         f e l o n y

40   m u r d e r .             T h e         e v i d e n c e                 s h o w e d         a       p r e m e d i t a t e d                 m u r d e r                 a n d         r o b b e r y       i n

41   w h i c h         t h e     v i c t i m                 w a s         b e a t e n ,         c u t ,         s t r a n g l e d ,                 g a g g e d ,                   a n d       p l a c e d

42   i n     a     t u b       w i t h           a       p l a s t i c             b a g     o v e r         h i s       h e a d .               T h e           j u r y             s e n t e n c e d

43   t h e       d e f e n d a n t               t o         d e a t h           f i n d i n g           t h e       a g g r a v a t o r s                   o f         t o r t u r e             a n d

44   f e l o n y         m u r d e r .                   T h e         C o u r t         h e l d         t h a t       M i d d l e b r o o k s                           r e q u i r e d             t h a t     a

45   j u r y       r e c o n s i d e r                   t h e         e v i d e n c e           “ e v e n           t h o u g h             t h e       e v i d e n c e                   a m p l y

46   s u p p o r t s           t h e         a g g r a v a t i n g                   c i r c u m s t a n c e                 o f         t h e       m u r d e r                 t o       b e




                                                                                                         - 7 -
1    e s p e c i a l l y           h e i n o u s ,           a t r o c i o u s ,             o r     c r u e l     i n     t h a t       i t       i n v o l v e d

2    t o r t u r e         o r     d e p r a v i t y             o f     m i n d . ”         I d .     a t     4 9 0 .         I n     S t a t e         v .     S m i t h ,

3    8 5 7     S . W . 2 d         1     ( T e n n .         1 9 9 3 ) ,         t h e       d e f e n d a n t         a n d     a n     a c c o m p l i c e             d u r i n g

4    t h e     r o b b e r y           o f     a     s t o r e         o p e r a t e d         b y     a n     e l d e r l y         c o u p l e ,         k n o c k e d

5    d o w n     t h e       m a n       a n d       f a t a l l y         s h o t         t h e     w o m a n     w h e n       s h e       r e s i s t e d           t h e

6    r o b b e r y .             T h o u g h         o t h e r         e r r o r       a l s o       r e q u i r e d       r e s e n t e n c i n g ,               t h e

7    C o u r t       s t a t e d ,           “ T h e       M i d d l e b r o o k s             r u l e       e s t a b l i s h e s           t h a t       e l i m i n a t i o n

8    o f     t h e     [ f e l o n y           m u r d e r         a g g r a v a t o r ]             r e q u i r e s       t h e       j u r y       t o       r e c o n s i d e r

9    t h e     e v i d e n c e           t o       d e t e r m i n e           i f     t h e       s e n t e n c e       o f     d e a t h         i s     a p p r o p r i a t e

10   i n     t h i s       c a s e . ”             I d .     a t       2 5 .         I n     H a r t m a n       v .     S t a t e ,         8 9 6       S . W . 2 d         9 4

11   ( T e n n .       1 9 9 5 ) ,           t h e       v i c t i m       w a s       s i x t e e n         y e a r s     o l d       w h e n       s h e       w a s

12   k i d n a p p e d ,           r a p e d ,           k i l l e d       b y       f o u r       b l o w s     t o     t h e       h e a d ,       a n d       r a p e d

13   a g a i n .           I n     d o i n g         t h e       h a r m l e s s           e r r o r       a n a l y s i s ,         t h e     C o u r t         s t a t e d

14   t h a t     t h o u g h           n o     a d d i t i o n a l             e v i d e n c e         w a s     i n t r o d u c e d           i n       s u p p o r t         o f

15   t h e     i n v a l i d           a g g r a v a t o r ,             t h e       p r o s e c u t o r         d i d     n o t       e m p h a s i z e           t h e

16   i n v a l i d         a g g r a v a t o r ,             a n d       t h e r e         w a s     o n l y     m i n i m a l         p r o o f         o f

17   m i t i g a t i n g           c i r c u m s t a n c e s ,                 b e c a u s e         t h e     r e m a i n i n g         a g g r a v a t o r             o f       t h e

18   h e i n o u s ,         a t r o c i o u s             o r     c r u e l         n a t u r e       o f     t h e     o f f e n s e         w a s       s u p p o r t e d

19   b y     t e s t i m o n y           w h i c h         w a s       c o n t e s t e d ,           t h e     C o u r t       w a s     “ u n a b l e           t o

20   c o n c l u d e         t h a t         t h e       s e n t e n c e         w o u l d         h a v e     b e e n     t h e       s a m e       h a d       t h e       j u r y

21   g i v e n       n o     w e i g h t           t o     t h e       i n v a l i d         a g g r a v a t o r . ”             I d .       a t     1 0 4 .           I n

22   S t a t e       v .     W a l k e r ,           9 1 0       S . W . 2 d         3 8 1     ( T e n n .       1 9 9 5 ) ,         c e r t .       d e n i e d ,           _ _ _ _

23   U . S .     _ _ _ _ ,         1 1 7       S .       C t .     8 8     ( 1 9 9 6 ) ,           t h e     v i c t i m       w a s     s h o t         s e v e r a l

24   t i m e s       w h i l e         s i t t i n g         i n       h e r     c a r       i n     h e r     d r i v e w a y ;         s h e       b l e d       t o       d e a t h

25   a t     t h e     h o s p i t a l .                 T h e     d e f e n d a n t           t h o u g h t       t h e       v i c t i m         w o u l d       b e

26   c a r r y i n g         a     l o t       o f       m o n e y .           T h e       j u r y     f o u n d       t h e     d e f e n d a n t             n o t     g u i l t y

27   o f     p r e m e d i t a t e d               m u r d e r ,         b u t       g u i l t y       o f     f e l o n y       m u r d e r         a n d       s e n t e n c e d

28   t h e     d e f e n d a n t             t o     d e a t h         b a s e d       o n     t h e       a g g r a v a t o r s         o f       f e l o n y         m u r d e r ,




                                                                                             - 8 -
 1   a n d     t h e     e x i s t e n c e             o f     a     p r e v i o u s           c o n v i c t i o n         o f       a     v i o l e n t         f e l o n y

2    ( v o l u n t a r y         m a n s l a u g h t e r ) .                     T h e     C o u r t       f o u n d       t h a t         t h e       m i t i g a t i n g

3    e v i d e n c e       w a s         “ i n a d e q u a t e ”             t o     o v e r t u r n           t h e     s e n t e n c e ,             b u t     t h a t       t h e

4    “ p r i o r       v i o l e n t           f e l o n y         a g g r a v a t o r           w a s     n o t       n e a r l y         a s     p o s i t i v e ”           a s

5    t h a t     o f     a r m e d         r o b b e r y ,           f i r s t       d e g r e e         m u r d e r ,         a n d       a t t e m p t e d           f i r s t

 6   d e g r e e       m u r d e r ,           f o u n d       i n     H o w e l l .             I d .     a t     3 9 8 .           T h e       C o u r t       r e m a n d e d

7    t h e     c a s e     f o r         r e s e n t e n c i n g .

8

9                              O n       t h e     o t h e r         h a n d ,       t h e       h i g h       s t a n d a r d           f o r     h a r m l e s s         e r r o r

10   a n a l y s i s       s e t         f o r t h       i n       H o w e l l       h a s       b e e n       s i g n i f i c a n t l y               c o m p r o m i s e d

11   i n     s o m e     c a s e s .             F o r       i n s t a n c e ,           i n     S t a t e       v .     C a z e s ,           8 7 5     S . W . 2 d       2 5 3

12   ( T e n n .       1 9 9 4 ) ,         c e r t .         d e n i e d ,         5 1 3       U . S .     1 0 8 6 ,       1 1 5         S .     C t .     7 4 3       ( 1 9 9 5 ) ,

13   t h e     v i c t i m ,         a     s i x t y - e i g h t             y e a r       o l d       w o m a n ,       w a s       k i l l e d         b y     b l o w s       t o

14   t h e     h e a d ,       r a p e d         a n d       b i t t e n .           T h e       e v i d e n c e         w a s       i n c o n c l u s i v e             a s     t o

15   w h e t h e r       t h e       v i c t i m         l o s t       c o n s c i o u s n e s s               i m m e d i a t e l y             o r     n o t .         T h e

16   v i c t i m       a n d     t h e         d e f e n d a n t           k n e w       e a c h       o t h e r ,       t h o u g h           t h e     r e l a t i o n s h i p

17   b e t w e e n       t h e       d e f e n d a n t             a n d     t h e       v i c t i m       w a s       n o t     s h o w n         i n     t h e       r e c o r d .

18   T h e     j u r y     s e n t e n c e d             t h e       d e f e n d a n t           t o     d e a t h       b a s e d         o n     t h e

19   a g g r a v a t o r s           o f       f e l o n y         m u r d e r ,         p r e v i o u s         c o n v i c t i o n s             o f     v i o l e n t

20   f e l o n i e s       ( a s s a u l t             a n d       a g g r a v a t e d           r a p e ) ,       a n d       a n       e s p e c i a l l y

21   h e i n o u s ,       a t r o c i o u s ,               o r     c r u e l       m u r d e r         i n     t h a t       i t       i n v o l v e d         t o r t u r e

22   o r     d e p r a v i t y           o f     m i n d .           T h e       C o u r t       a f f i r m e d         t h e       s e n t e n c e           s t a t i n g

23   t h a t     t h e     o t h e r           t w o     a g g r a v a t o r s             w e r e       s t r o n g l y         s u p p o r t e d             b y     t h e

24   e v i d e n c e ,         n o       a d d i t i o n a l           e v i d e n c e           w a s     i n t r o d u c e d             i n     s u p p o r t         o f     t h e

25   i n v a l i d       a g g r a v a t o r ,               t h e     p r o s e c u t o r             d i d     n o t     e m p h a s i z e             t h e       i n v a l i d

26   a g g r a v a t o r ,           a n d       t h e       m i t i g a t i o n           e v i d e n c e         o f     t h e         d e f e n d a n t ’ s

27   c h i l d h o o d         a n d       w o r k       h i s t o r y           d i d     n o t       o u t w e i g h         t h e       v a l i d       a g g r a v a t i n g

28   c i r c u m s t a n c e s .                 I n     S t a t e         v .     N i c h o l s ,         8 7 7       S . W . 2 d         7 2 2       ( T e n n .       1 9 9 4 ) ,




                                                                                           - 9 -
 1   c e r t .     d e n i e d ,           5 1 3       U . S .         1 1 1 4 ,         1 1 5     S .       C t .         9 0 9       ( 1 9 9 5 ) ,           t h i s       C o u r t

 2   f o u n d     a     M i d d l e b r o o k s                 e r r o r         t o     b e     h a r m l e s s                 s t a t i n g         t h a t       t h e

 3   d e f e n d a n t       h a d         c o m m i t t e d             f i v e         s i m i l a r           r a p e s           i n       t h e     m o n t h s         b e f o r e

 4   t h e     m u r d e r ,         n o     i n a d m i s s i b l e                 e v i d e n c e             w a s         i n t r o d u c e d             t o     e s t a b l i s h

 5   t h e     i n v a l i d         f e l o n y - m u r d e r                 a g g r a v a t o r ,                 t h e         S t a t e       d i d       n o t     p u t     a

6    g r e a t     e m p h a s i s           o n       t h e       f a c t         o f     t h e       f e l o n y ,               a n d       t h e     m i t i g a t i n g

 7   p r o o f     w a s     c o n t e s t e d               b y       t h e       S t a t e .           I n         N i c h o l s ,             t h e     d e f e n d a n t

 8   c o n f e s s e d       a n d         t e s t i f i e d             t o       r a p i n g         t h e         v i c t i m .               T h e     d e a t h         r e s u l t e d

 9   f r o m     t h e     d e f e n d a n t ’ s                 h i t t i n g           t h e     v i c t i m             w i t h         a     t w o - b y - f o u r           d u r i n g

10   t h e     s t r u g g l e ;           t h e       v i c t i m           d i e d       t w o       d a y s         l a t e r .               T h e     d e f e n d a n t

11   e x p r e s s e d       r e m o r s e .                 I     d i s s e n t e d             f r o m         t h e         C o u r t ’ s           c o n c l u s i o n         t h a t

12   t h e     a l l o w a n c e           o f       t h e       j u r y       t o       u s e     t h e         f e l o n y           m u r d e r         a g g r a v a t o r           w a s

13   h a r m l e s s       e r r o r         b e c a u s e             t h e       S t a t e       f a i l e d             t o       p r o v e         b e y o n d       a

14   r e a s o n a b l e         d o u b t           t h a t       t h e       j u r y       w a s       n o t         i n f l u e n c e d               b y     t h e       i n v a l i d

15   a g g r a v a t i n g           c i r c u m s t a n c e .                     I n d e e d ,         t h e         r e c o r d             s u g g e s t e d         t h e

16   o p p o s i t e       c o n c l u s i o n :

17

18                           T   h   e     S t   a t   e     r
                                                             e     l   i e   d     o n     t w o       a g   g   r   a v   a   t   i n g
19                           c   i   r   c u m   s t   a n   c
                                                             e     s     t   o     s u p   p o r   t     t   h   e     d   e   a   t h p       e n a l   t y     -
20                           p   r   e   v i o   u s     c   o
                                                             n     v   i c   t i   o n s     f o   r     a   g   g   r a   v   a   t e d       r a p e   , a     n d
21                           t   h   e     f a   c t     t   h
                                                             a     t     t   h e     m u   r d e   r     o   c   c   u r   r   e   d d u       r i n g     t h   e
22                           c   o   m   m i s   s i   o n   o     f     a     v   i o l   e n t       f e   l   o   n y   .         T h e       j u r   y w     a s
23                           i   n   s   t r u   c t   e d   t     o     d   e c   i d e     w h   e   t h   e   r     t   h   e     a g g     r a v a   t i n   g
24                           c   i   r   c u m   s t   a n c e     s     w   e r   e s     u p p   o   r t   e   d     b   y       t h e       e v i d   e n c   e ,
25                           a   n   d     w h   e t   h e r       t   h e   y     o u t   w e i   g   h e   d       t h   e       m i t i     g a t i   n g
26                           e   v   i   d e n   c e   .     A     t     t   h e     s e   n t e   n   c i   n   g     h   e   a   r i n g     ,
27                           e   v   i   d e n   c e     o f       t   h e     a   g g r   a v a   t   i n   g       c i   r   c   u m s t     a n c e   s w a s
28                           o   f   f   e r e   d ,     w h i     c   h     i n   c l u   d e d       s u   b   s   t a   n   t   i a l       e m p h   a s i s
29                           o   n       t h e     c   i r c u     m   s t   a n   c e s     o f       t h   e       c r   i   m   e i t       s e l f   .
30                           E   v   i   d e n   c e     o f       m   i t   i g   a t i   n g     c   i r   c   u   m s   t   a   n c e s       w a s
31                           o   f   f   e r e   d     f r o m         t h   e     d e f   e n d   a   n t   ,       h i   s       f a m i     l y ,     c o -
32                           w   o   r   k e r   s ,     a n d         f r   i e   n d s     a s       t o       h   i s     c     h a r a     c t e r   ,
33                           w   o   r   k b     a c   k g r o     u   n d     a   n d     a t t   i   t u   d   e   ,     a n     d f a       m i l y
34                           h   i   s   t o r   y .       H e         a l   s o     s u   b m i   t   t e   d       t h   e       t e s t     i m o n   y o f
35                           a       c   l i n   i c   a l p       s   y c   h o   l o g   i s t       w h   o       h a   d       d i a g     n o s e   d t h e
36                           d   e   f   e n d   a n   t a s           h a   v i   n g     i n t   e   r m   i   t   t e   n t       e x p     l o s i   v e
37                           d   i   s   o r d   e r   .     T     h   e     S t   a t e   ’ s     c   l o   s   i   n g     a     r g u m     e n t
38                           e   m   p   h a s   i z   e d t       h   e     f e   l o n   y m     u   r d   e   r     a   g g     r a v a     t i n g
39                           c   i   r   c u m   s t   a n c e         a t     l   e a s   t a     s     m   u   c   h     a s       t h e




                                                                                            - 1 0 -
 1                           a   g   g   r a v     a   t   i n g       c i r c u m s         t   a    n   c   e   o f p r i               o r
 2                           c   o   n   v i c     t   i   o n s .       . . .               [   T    h   e   ]   i n i t i a             l r       e   t u r n o f
 3                           t   h   e     j u     r   o   r d e       a t h p e n           a   l    t   y     v e r d i c t               f o     r   m . . .
 4                           [   d   i   d n       o   t     c i t     e ] a g g r           a   v    a   t   i n g c i r c               u m s     t   a n c e s
 5                           c   o   n   c e r     n   i   n g t       h e d e f e           n   d    a   n   t ’ s r e c o               r d       o   f
 6                           c   o   n   v i c     t   i   o n s .
 7
 8                                         .           .       . T h       e   r   e i s a t t h                    e       v e   r y l         e   a   s   t a
 9                           r   e   a s o n       a   b   l   e p o       s   s   i b i l i t y t h                a t       t   h e i         n   j   e   c t i o n         o f
10                           t   h   e i n         v   a   l   i d f       e   l   o n y m u r d e r                  a     g g   r a v a       t   i   n   g
11                           c   i   r c u m       s   t   a   n c e       i   n   t o t h e w e i                  g h     i n   g p r         o   c   e   s s b y           t h e
12                           j   u   r y c         o   n   t   r i b u     t   e   d t o t h e d                    e a     t h     s e n       t   e   n   c e
13                           .       . .           .
14
15
16
17   I d .     a t   7 4 3 - 4 4             ( R e i d ,             C . J . ,         d i s s e n t i n g ) .                            I n       S t a t e           v .     S m i t h ,         8 9 3

18   S . W . 2 d     9 0 8       ( T e n n .               1 9 9 4 ) ,             c e r t .          d e n i e d ,               _ _ _ _           U . S .         _ _ _ _ ,         1 1 6       S .     C t .

19   9 9     ( 1 9 9 5 ) ,       t h e           v i c t i m           w a s         a n     e l d e r l y                  w o m a n           w h o         h a d       b e e n       b e a t e n ,

20   r a p e d ,     h e r       t h r o a t               h a d       b e e n         c u t ,            a n d         s h e         h a d         b e e n         d r o w n e d           i n     t h e

21   b a t h t u b .         T h e           j u r y           s e n t e n c e d             t h e            d e f e n d a n t                 t o         d e a t h         b a s e d       o n       t h e

22   a g g r a v a t o r s           o f         f e l o n y           m u r d e r ,             p r e v i o u s                  c o n v i c t i o n s                   o f       v i o l e n t

23   f e l o n i e s     ( r o b b e r y                   w i t h         a       d e a d l y            w e a p o n ,               a s s a u l t               w i t h       i n t e n t         t o

24   c o m m i t     f i r s t - d e g r e e                       m u r d e r ,           a n d          a g g r a v a t e d                   r a p e ) ,             a n d       t h e     n a t u r e

25   o f     t h e   m u r d e r             a s       e s p e c i a l l y                 h e i n o u s ,                  a t r o c i o u s ,                   o r     c r u e l .             T h e

26   m i t i g a t i n g         e v i d e n c e                   w a s       t h a t       t h e            D e f e n d a n t                 w a s         m e n t a l l y           r e t a r d e d .

27   B e c a u s e     t h e         e v i d e n c e                 s u p p o r t e d                t h e         r e m a i n i n g                   a g g r a v a t o r s ,               n o

28   a d d i t i o n a l         e v i d e n c e                   w a s       i n t r o d u c e d                  i n         s u p p o r t               o f     t h e       i n v a l i d

29   a g g r a v a t o r ,           a n d         l i t t l e             e m p h a s i s                w a s         p l a c e d             o n         t h e       r o b b e r y         b y       t h e

30   p r o s e c u t o r ,           t h e         C o u r t           a f f i r m e d                t h e         s e n t e n c e                 o f       d e a t h .             I n     S m i t h ,

31   I     d i s s e n t e d ,           s t a t i n g ,

32

33                           I   n       t   h i   s c         a   s e ,     a l t h       o u g h            t h   e       t w   o       r   e m a     i n i     n g
34                           a   g   g   r   a v   a t i       n   g c     i r c u m       s t a n c          e s       w   e r   e       p   r o v     e n ,       a   n d n o
35                           a   d   d   i   t i   o n a       l     e v   i d e n c       e w a s              a   d   m   i t   t   e   d     i n       s u     p p   o r t
36                           o   f       t   h e     i n       v   a l i   d a g g         r a v a t          i n   g       c i   r   c   u   m s t     a n c     e ,     t h e
37                           e   v   i   d   e n   c e         o   f m     e n t a l         r e t a          r d   a   t   i o   n       i   s a         s t     r o   n g
38                           m   i   t   i   g a   t i n       g     f a   c t o r         w h o s e            w   e   i   g h   t       c   o u l     d w       e l   l b e
39                           m   o   r   e     p   e r s       u   a s i   v e a g         a i n s t            t   w   o     a   g   g   r   a v a     t i n     g
40                           c   i   r   c   u m   s t a       n   c e s     t h a n         t h r e          e .           B e   c   a   u   s e       t h e




                                                                                                     - 1 1 -
 1                               e   x   i   s   t   e n c e       o f       s u b   s   t a n   t i a l           m i t   i g   a t i   n g     e v   i d   e   n   c e
 2                               f   o   r   c   e   s t h     e     j   u   r y     i   n   t   h i s         c   a s e     t   o m     a k e     a     v   e   r   y
 3                               s   u   b   j   e   c t i v   e     d   e   c i s   i   o n     a s t         o     w e   i g   h t ,     t h   e     S t   a   t   e ,
 4                               w   h   i   c   h     h a s       t h   e     b u   r   d e n     o f         p   r o o   f ,     c a   n n o   t     s h   o   w
 5                               b   e   y   o   n   d a       r   e a   s   o n a   b   l e     d o u b       t     t h   a t     t h   e u     l t   i m   a   t   e
 6                               d   e   c   i   s   i o n     t   o     e   x e c   u   t e     t h e         d   e f e   n d   a n t     w a   s     n o   t
 7                               i   n   f   l   u   e n c e   d     b   y     t h   e     s u   b m i s       s   i o n     o   f t     h e     i n   v a   l   i d
 8                               a   g   g   r   a   v a t i   n   g     c   i r c   u   m s t   a n c e       ;     t h   e r   e f o   r e ,     t   h e
 9                               s   u   b   m   i   s s i o   n     o   f     t h   i   s c     i r c u       m   s t a   n c   e w     a s     n o   t
10                               h   a   r   m   l   e s s     e   r r   o   r ,     a   n d     r e s e       n   t e n   c i   n g     i s     r e   q u   i r e d .
11

12

13   I d .     a t     9 3 2         ( R e i d ,             J .     c o n c u r r i n g                i n        p a r t       &     d i s s e n t i n g               i n     p a r t ) .

14

15                               S o m e t i m e s ,                 l i k e         i n       H o w e l l ,             t h e       f i n d i n g         o f       h a r m l e s s

16   e r r o r       i s     j u s t i f i e d .                     F o r       i n s t a n c e ,                 i n     B a r b e r         v .     S t a t e ,             8 8 9     S . W . 2 d

17   1 8 5     ( T e n n .           1 9 9 4 ) ,             c e r t .         d e n i e d ,            5 1 3        U . S .         1 1 8 4 ,       1 1 5       S .       C t .       1 1 7 7

18   ( 1 9 9 5 ) ,         t h e         v i c t i m           w h o         w a s       s e v e n t y - f i v e                 y e a r s       o l d       a n d         i n       b a d

19   h e a l t h ,         w a s         k i l l e d           b y       m u l t i p l e              b l o w s          t o     t h e       h e a d .           S h e         h a d

20   b r u i s e s         o n       h e r           h a n d s       w h i c h           w e r e        c a u s e d            w h e n       t h e     v i c t i m             a t t e m p t e d

21   t o     p r o t e c t           h e r s e l f             f r o m         t h e         b l o w s ,           a n d       t h e     e v i d e n c e             s h o w e d         t h a t

22   t h e     v i c t i m           w a s           a l i v e       a n d       c o n s c i o u s                 d u r i n g         t h e     b e a t i n g .                 T h e

23   d e f e n d a n t           a l s o             m a d e       c o m m e n t s             t o      o t h e r s            r e g a r d i n g           t h e         k i l l i n g

24   i n d i c a t i n g             t h e           w i l l f u l n e s s               o f     h i s         a c t i o n s .               T h e     j u r y           b a s e d       i t ’ s

25   s e n t e n c e         o f         d e a t h           o n     t h e       f e l o n y            m u r d e r            a g g r a v a t o r           a n d         o n       t h e     f a c t

26   t h a t     t h e       m u r d e r               w a s       e s p e c i a l l y                h e i n o u s ,            a t r o c i o u s           o r         c r u e l       i n

27   t h a t     i t       i n v o l v e d               t o r t u r e           o r         d e p r a v i t y             o f       m i n d .         B e c a u s e             t h e

28   p r o s e c u t o r             m e n t i o n e d               t h e       f e l o n y            m u r d e r            a g g r a v a t o r           o n l y           o n c e ,       n o

29   a d d i t i o n a l             e v i d e n c e               w a s       i n t r o d u c e d                 t o     s u p p o r t         t h e       i n v a l i d

30   a g g r a v a t o r ,               a n d         n o     s t r o n g           m i t i g a t i n g                 e v i d e n c e         w a s       i n t r o d u c e d ,               t h e

31   C o u r t       f o u n d           t h e         e r r o r         h a r m l e s s .                T h o u g h            n o t i n g         m y     d i s a g r e e m e n t

32   w i t h     t h e       a n a l y s i s                 o f     t h e       m a j o r i t y               o p i n i o n ,           I     c o n c u r r e d               i n     t h e

33   j u d g m e n t         t h a t             t h e       s e n t e n c e             b e     a f f i r m e d .                   A n d     i n     S t a t e           v .       H i n e s ,




                                                                                                     - 1 2 -
 1   9 1 9     S . W . 2 d         5 7 3     ( T e n n .         1 9 9 5 ) ,     c e r t .         d e n i e d ,         _ _ _ _         U . S .       _ _ _ _ ,     1 1 7

 2   S .     C t .     1 3 3       ( 1 9 9 6 ) ,       t h e       v i c t i m       w a s       s t a b b e d         m u l t i p l e           t i m e s       a n d     a t

 3   t h e     t i m e       o f     d e a t h       t h e       v i c t i m     w a s       s e x u a l l y           b r u t a l i z e d .               T h e     j u r y

 4   s e n t e n c e d         t h e       d e f e n d a n t         t o     d e a t h       b a s e d       o n       t h e       a g g r a v a t o r s           o f

 5   f e l o n y       m u r d e r ,         p r i o r       c o n v i c t i o n s           ( a s s a u l t           i n     t h e       f i r s t       d e g r e e )

 6   a n d     t h e       m u r d e r       w a s     e s p e c i a l l y           h e i n o u s ,         a t r o c i o u s ,               o r    c r u e l .          I n

 7   m i t i g a t i o n ,           t h e     d e f e n d a n t           i n t r o d u c e d           e v i d e n c e           o f     a     b a d     c h i l d h o o d

 8   h o m e     e n v i r o n m e n t ,             p s y c h o l o g i c a l             p r o b l e m s ,           a n d       h i s       g o o d     b e h a v i o r

 9   w h i l e       i n     p r i s o n .           T h e       C o u r t     n o t e d         t h a t     t h e       d e f e n d a n t            w a s      “ f o u n d

10   g u i l t y       o f     f e l o n y       m u r d e r         s o l e l y       o n       t h e     b a s i s         o f     a r m e d        r o b b e r y ”        a n d

11   t h a t     “ t w o       f e l o n i e s ,         l a r c e n y         a n d       r a p e ,       i n       a d d i t i o n           t o    r o b b e r y ,

12   w e r e     u s e d       t o     s u p p o r t         t h e     f e l o n y         m u r d e r       c i r c u m s t a n c e . ”                   I d .     a t

13   5 8 3 .         T h e     C o u r t       c o n c l u d e d           t h a t      t h e      f e l o n y         m u r d e r         a g g r a v a t o r s ,

14   t h e r e f o r e ,           d i d     p e r f o r m         t h e     n a r r o w i n g           f u n c t i o n           r e q u i r e d         u n d e r       t h e

15   c o n s t i t u t i o n .               D o i n g       a     h a r m l e s s         e r r o r       a n a l y s i s           f o r       t h e     p o r t i o n         o f

16   t h e     f e l o n y         m u r d e r       a g g r a v a t o r         a t t r i b u t a b l e               t o     t h e       r o b b e r y ,         t h e

17   C o u r t       f o u n d       t h e     e r r o r         h a r m l e s s        b e c a u s e        t h e       r e m a i n i n g             a g g r a v a t i n g

18   c i r c u m s t a n c e s             w e r e     s t r o n g l y         s u p p o r t e d ,           t h e       p r o s e c u t o r             d i d     n o t

19   e m p h a s i z e         t h e       i n v a l i d         a g g r a v a t o r         a n d       t h e       e v i d e n c e           o f     m i t i g a t i o n

20   d i d     n o t       o u t w e i g h       t h e       a g g r a v a t o r s .                 T h o u g h         I     d i s s e n t e d           o n     t h e

21   b a s i s       o f     o t h e r       s i g n i f i c a n t           e r r o r s ,         i n c l u d i n g           t h e       t r i a l       c o u r t ’ s

22   r e j e c t i o n         o f     t h e     p l e a         a g r e e m e n t         r e a c h e d         b e t w e e n           t h e       d e f e n d a n t       a n d

23   t h e     D i s t r i c t         A t t o r n e y           G e n e r a l ’ s         o f f i c e ,         I     w o u l d         a g r e e       t h a t     t h e

24   u s e     o f     t h e       i n v a l i d       a g g r a v a t o r           w a s       h a r m l e s s         e r r o r         u n d e r       t h e     r e c o r d

25   i n     t h a t       c a s e .

26

27                             H o w e v e r ,         c o m p a r i s o n           o f     t h e       f a c t s       a n d       c i r c u m s t a n c e s             o f

28   H o w e l l       a n d       t h o s e     i n     t h i s       c a s e       i n d i c a t e         a       f u r t h e r         l e s s e n i n g         o f     t h e




                                                                                       - 1 3 -
 1   s t a n d a r d .             T h e         m u r d e r           i n       t h i s           c a s e         r e s u l t e d             f r o m         a n     a l t e r c a t i o n

 2   b a s e d       o n     j e a l o u s y .                   T h e r e           w a s         a n       a r g u m e n t           f o l l o w e d               b y       a     f i g h t       a n d

 3   t h e n     a     s h o o t i n g .                     T h e     o n l y         v a l i d             a g g r a v a t o r               r e l i e d           o n       b y       t h e     j u r y

 4   i s     t h e     p r i o r           c o n v i c t i o n               f o r         s e c o n d             d e g r e e         m u r d e r .                 T h e         m i t i g a t i n g

 5   c i r c u m s t a n c e s                 o f f e r e d           b y       t h e         d e f e n d a n t             a r e         t h a t         h e       w a s         s o r r y       t h e

 6   v i c t i m       h a d       b e e n           k i l l e d ,           h e       d i d         n o t         i n t e n d         t o         r o b       o r     s h o o t           t h e

 7   v i c t i m ,         a n d       t h e         k i l l i n g           h a d         h a p p e n e d             b e c a u s e               t h e       v i c t i m           p u l l e d         a

 8   g u n     o n     h i m .             T h e         e v i d e n c e             i n       t h e         r e c o r d       i s         s i m p l y           n o t         p e r s u a s i v e

 9   e n o u g h       t o     a s s u m e               t h a t       w i t h o u t               t h e         c o n s i d e r a t i o n                 o f       t h e         f e l o n y

10   m u r d e r       a g g r a v a t o r ,                   t h e     j u r y           w o u l d             h a v e     r e a c h e d               t h e       s a m e

11   c o n c l u s i o n .                 I n       m y       v i e w ,         t h e         a d m i s s i o n             o f       t h e           i n v a l i d

12   c i r c u m s t a n c e               w a s         n o t       h a r m l e s s               e r r o r         u n d e r         t h e           H o w e l l         a n a l y s i s .

13
14
15                             T   h   e   i     s   s   u e i s         n   o   t     t   h   e     e   x   t e   n t     t o     w   h   i   c   h   t   h   e
16                             a   g   g   r
                                           a     v   a   t i n g       a n   d       m i   t   i
                                                                                               g     a   t   i n   g c     i r c   u   m   s   t   a n c   e   s w e r e
17                             s   u   p   p
                                           o     r   t   e d b y         t   h e       e   v   i
                                                                                               d     e   n   c e     o r     w h   e   t   h   e   r   t   h   e
18                             a   g   g   r
                                           a     v   a   t i n g       c i   r c     u m   s   t
                                                                                               a     n   c   e s     o u   t w e   i   g   h   e   d   t   h   e
19                             m   i   t   i
                                           g     a   t   i n g c       i r   c u     m s   t   a
                                                                                               n     c   e   s .       A     f i   n   d   i   n   g   t   h   a t t h e
20                             e   v   i   d
                                           e     n   c   e   i n       s u   p p     o r   t   o     f       t h   e v     a l i   d       a   g   g r a   v   a t i n g
21                             c   i   r   c
                                           u     m   s   t a n c e       w   a s       o   v e r     w   h   e l   m i n   g a     n   d       t   h e
22                             e   v   i   d
                                           e     n   c   e   i n       m i   t i     g a   t i o     n       w a   s m     e a g   e   r       m   a y ,     . .           .
23                             s   u   p   p
                                           o     r   t     t h e       j u   r y     ’ s     f i     n   d   i n   g t     h a t       b e     y   o n d     a
24                             r   e   a   s
                                           o     n   a   b l e d       o u   b t       t   h e       a   g   g r   a v a   t i n   g     c     i   r c u   m s t a     n   c e
25                             o   u   t   w
                                           e     i   g   h e d t       h e     m     i t   i g a     t   i   n g     c i   r c u   m   s t     a   n c e   s , b       u   t
26                             i   t       d
                                           o     e   s     n o t       n e   c e     s s   a r i     l   y     f   o l l   o w     t   h a     t     t h   e j u       r   y
27                             w   a   s n       o   t     i n f l     u e   n c     e d     b y         t   h e     i n   v a l   i   d       a   g g r   a v a t     i   n g
28                             c   i   r c u     m   s   t a n c e     .
29
30
31
32   S t a t e       v .     H o w e l l ,               8 6 8       S . W . 2 d           2 3 8 ,           2 6 9     ( T e n n .             1 9 9 3 )         ( R e i d ,             C . J .

33   c o n c u r r i n g ) .                   “ [ I ] n         a l l       c a s e s             w h e r e         t h e     C o u r t               m u s t       m a k e         a

34   s u b j e c t i v e           d e c i s i o n               r e g a r d i n g                 t h e         e f f e c t       o f         t h e       a g g r a v a t i n g

35   c i r c u m s t a n c e , ”                 a       f i n d i n g           o f       h a r m l e s s             e r r o r           i s         i n a p p r o p r i a t e .                   I d .

36   a t     2 6 8 .         I n       m y       v i e w ,           t h e       f i n d i n g               o f     h a r m l e s s               e r r o r         c a n n o t           b e

37   b a s e d       o n     o b j e c t i v e                 f a c t s         i n       t h i s           c a s e       a n d ,         t h e r e f o r e ,                 m u s t       b e     a

38   s u b j e c t i v e           c o n c l u s i o n .




                                                                                                    - 1 4 -
1   I   w o u l d   r e m a n d   t h e      c a s e   f o r   r e s e n t e n c i n g .

2

3                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
4                                 R e i d , J .




                                   - 1 5 -